DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 6/17/2020.  As directed by the amendment, claims 1-14 have been cancelled, and claims 15-34 have been added. As such, claims 15-34 are pending in the instant application.

Claim Objections
Claims 15, 18-20, 26, 29 and 31-34 are objected to because of the following informalities:  
Regarding claim 15, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, see 37 C.F.R. 1.75 (i) and MPEP 608.01(i).
Claim 18, line 2 would be better presented as “air jets are configured to generate”, to make it clear a method step is not being recited in the apparatus claim
Claim 19, line 2 appears to be intended to read “are each aligned in a direction”, because the disclosed jets are individually positioned, that is, they don’t all point the same direction, and the proposed language would make this more clear in the claim
Claim 20, line 3 should read “the source of turbulence”, since it is understood to be referring to that of claim 15
Claim 26, line 3 should not have a comma after ‘orifice’
Claim 29, line 1 should read “The aerosol generator”
Claim 29, line 2 would be better presented as “air flow are configured to generate”, to make it clear that neither a method step nor the user is being recited in the apparatus claim
Claim 31, line 2 would be better presented as “air flow are configured to generate”, to make it clear that neither a method step nor the user is being recited in the apparatus claim
Claim 32, line 11 should read “wherein 
Claim 33, line 2 would be better presented as “further comprises”, to make it clear that the orifice being recited is in addition to the multiple orifices of claim 32
Claim 34, line 3 would be better presented as “air flow is configured to be generated”, to make it clear that neither a method step nor the user is being recited in the apparatus claim
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As dependent on claim 29, claim 31 recites a combination not supported by the specification as originally filed, namely that the air flows are generated by both a user inhaling air and also pressurized air actuated by the user. To address this rejection, claim 31 could be amended to be dependent on claim 30, which itself should then be amended to be dependent on claim 16, in order to provide antecedent basis for the flows of claim 31, as discussed below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations "the turbulence-generating air flow" and “the sources of turbulence” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. Claim 25 could be amended to depend from claim 18 to address this rejection.
Claim 29 recites the limitations "the turbulence-generating air flow" and “the sheath air flow” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. Claim 29 could be amended to depend from claim 16 to address this rejection.
Claim 31 recites the limitations "the turbulence-generating air flow" and “the sheath air flow” in line 2.  There is insufficient antecedent basis for these limitations in the claim. 

Claim Interpretation
Per instant page 3, “obstructed” as recited in claims 15, 20, 21 and 32 means that “the air flow is not allowed to interact with the liquid jet directly. Instead, the air flow encounters an obstruction before impinging on the liquid jet, or before passing the liquid jet.”
In light of page 13, line 29-page 14, line 2 (as well as claim 24 as dependent on claim 22), the “angles” of claim 22 are understood to encompass 0°.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22, 24-26, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labegorre et al. (US 2010/0276507 A1; hereinafter “Labegorre”).
Regarding claim 15, Labegorre discloses an aerosol generator (atomizer 11) (Figs. 1-2) that is fully capable of being used for a medicament delivery device as there is nothing that would prevent the liquid disclosed by Labergorre from being a medicament liquid, which aerosol generator comprises a housing (that of atomizer 11 as seen in Fig. 1a) having an inlet part (to the left in Fig. 1a) comprising a liquid inlet (central duct 12 for supplying the liquid that is to be sprayed, para [0073]) configured to guide a liquid jet (liquid jet) into the housing (Fig. 1a) and an air inlet (comprising any passage 16) configured to guide an air flow into the housing (Figs. 1a and 1c; paras [0075-77), the housing further having an outlet part (to the right in Fig. 1a) comprising an aerosol outlet (outlet opening 18) configured to guide an aerosol, comprising liquid mixed with air, out of the housing (Fig. 2; para [0077]); wherein the air inlet is configured such that at least part of the air flow entering the housing through the air inlet is obstructed at a distance from the liquid jet entering the housing through the liquid inlet, thereby creating a source of turbulence in the housing to interact with droplets of the liquid jet to prevent coalescence of the droplets (Fig. 1c, where the air flow entering through an air inlet 16 is obstructed by the opposing circular wall within the atomizer chamber, which is spaced from the liquid jet emanating from the center, as well as obstructed by the neighboring air jet, which the air flow must pass through before it hits the wall, to create a source of turbulence/swirling that envelops the liquid jet and prevents coalescence due to the increased air flow/greater distance traveled by the liquid particles before exiting the aerosol chamber, as well as the swirling motion preventing condensation on the walls within the atomizer chamber).
Regarding claim 16, Labegorre discloses the aerosol generator according to claim 15, wherein the air inlet comprises a first inlet guide (defining passages 16) for distributing a turbulence-generating air flow (Figs. 1a and 1c; see discussion above) and a second inlet guide for distributing a sheath air flow (defining annular duct 13) (Fig. 1a; para [0073]).  
Regarding claim 17, Labegorre discloses the aerosol generator according to claim 16, wherein the first inlet guide comprises multiple orifices (secondary openings 17) through which said turbulence-generating air flow is distributed into multiple air jets (Figs. 1a and 1c).  
Regarding claim 18, Labegorre discloses the aerosol generator according to claim 17, wherein the multiple air jets generate multiple sources of turbulence distributed in the housing, each source of turbulence located at least a distance from the liquid jet (Figs. 1a and 1c; see discussion above, where the sources of turbulence are located the openings 17, because this where adjacent air streams intersect and where an opposite air stream is redirected by the aerosol chamber wall).  
Regarding claim 19, Labegorre discloses the aerosol generator according to claim 17, wherein the air jets are aligned in a direction offset from the liquid inlet (Fig. 1c).  
Regarding claim 20, Labegorre discloses the aerosol generator according to claim 17, wherein each of said air jets is directed to be obstructed by collision with at least one other air jet at least at a distance from said liquid jet, such that a source of turbulence is generated offset from the liquid jet (Figs. 1a and 1c; see discussion above, where adjacent air streams intersect/are obstructed by collision at openings 17).  
Regarding claim 21, Labegorre discloses the aerosol generator according to claim 17, wherein each of said air jets is set to be obstructed by collision with a physical obstacle comprised in the housing at a distance from said liquid jet (Figs. 1a and 1c; see discussion above, where an opposite air stream collides with/is redirected by the aerosol chamber wall at the adjacent opening 17).
Regarding claim 22, Labegorre discloses the aerosol generator according to claim 17, wherein the liquid jet is directed substantially orthogonally to an inlet plane, and wherein the first inlet guide is configured to direct the multiple air jets through the orifices at (0°) angles relative to the inlet plane (Figs. 1a and 1c).
Regarding claim 24, Labegorre discloses the aerosol generator according to claim 22, wherein the liquid jet is directed substantially along an axis, and wherein the multiple orifices of the first inlet guide are distributed in a plane parallel to the inlet plane (Figs. 1a and 1c).
Regarding claim 25, Labegorre discloses the aerosol generator according to claim 15, wherein the liquid jet only indirectly interacts with the turbulence-generating air flow via turbulence generated by the sources of turbulence (Fig. 1c, where none of the air flows from passages 16 directly intersects the liquid jet prior to crossing an adjacent flow/hitting the opposite wall).
Regarding claim 26, Labegorre discloses the aerosol generator according to claim 16, wherein the second inlet guide comprises an elongated orifice (the opening of annular duct 13 to the left in Fig. 1a is elongated because it is a ring-shape, which is elongated because it is a loop) along an inner perimeter of the housing (the perimeter of inner/central duct 12), which elongated orifice, is configured to distribute a sheath air flow along an inner surface (the inner surface of duct 13, such that the air envelops/sheaths duct 12) of the housing in a direction towards the aerosol outlet (Fig. 1a).
Regarding claim 32, Labegorre discloses an aerosol generator (atomizer 11) (Figs. 1-2) that is fully capable of being used for a medicament delivery device as there is nothing that would prevent the liquid disclosed by Labergorre from being a medicament liquid, the aerosol generator comprising: 
a housing (that of atomizer 11 as seen in Fig. 1a) having an inlet part (to the left in Fig. 1a);
a nozzle (comprising central duct 12) configured to generate a liquid jet into the housing, the nozzle being arranged on the inlet part of the housing (Fig. 1a; para [0073]; and 
an air inlet (comprising passages 16) configured to guide an air flow into the housing (Figs. 1a and 1c; para [0075-77]); 
wherein the housing further has an aerosol outlet (to the right in Fig. 1a) configured to guide an aerosol, comprising liquid mixed with air, out of the housing (Fig. 2; para [0077]); 
wherein the air inlet comprises multiple orifices (secondary openings 17), the multiple orifices configured to distribute the air flow into multiple air jets (Fig. 1c); 
wherein the each of said air jets is directed to be obstructed by collision with a) at least one other air jet; or b) a physical obstacle comprised in the housing at a distance from said liquid jet (Fig. 1c, where the air flow entering through an air inlet 16 is obstructed by the neighboring air jet, then obstructed by the opposing circular wall within the atomizer chamber after passing through said neighboring air jet, where the wall is spaced from the liquid jet emanating from the center).  
Regarding claim 33, Labegorre discloses the aerosol generator according to claim 32, wherein the air inlet comprises an elongated orifice (the opening of annular duct 13 to the left in Fig. 1a is elongated because it is a ring-shape, which is elongated because it is a loop) along an inner perimeter of the housing (the perimeter of inner/central duct 12); wherein elongated orifice is configured to distribute a sheath air flow along an inner surface (the inner surface of duct 13, such that the air envelops/sheaths duct 12) of the housing in a direction towards the aerosol outlet (Fig. 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-22, 24-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over De Kruijf et al. (US 2016/0015912 A1; hereinafter “De Kruijk”) in view of Biberger et al. (US 2014/0263190 A1; hereinafter “Biberger”).
Regarding claim 15, De Kruijf discloses an aerosol generator (Fig. 4) for a medicament delivery device (abstract, para [0003]), which aerosol generator comprises a housing (seen in Fig. 4) having an inlet part (to the right in Fig. 4) comprising a liquid inlet (Rayleigh nozzle RN) configured to guide a liquid jet into the housing (Fig. 4; para [0080]) and an air inlet (encompassing first and second air streams) configured to guide an air flow into the housing (Fig. 4; para [0080]), the housing further having an outlet part (to the left in Fig. 4) comprising an aerosol outlet (the opening to the left in Fig. 4) configured to guide an aerosol, comprising liquid mixed with air, out of the housing (para [0080]); wherein the air inlet is configured such that at least part of the air flow (first air stream FAS) entering the housing through the air inlet is obstructed (by colliding with an opposing FAS, Fig. 5A), thereby creating a source of turbulence in the housing (Fig. 3) to interact with droplets of the liquid jet to prevent coalescence of the droplets (paras [0022] and [0080]).  
De Kruijf is silent regarding wherein the obstruction occurs at a distance from the liquid jet entering the housing through the liquid inlet. However, Biberger teaches that it was known in the art of turbulence inducing jets before the effective filing date of the claimed invention for an air inlet (jets 420/outlet ports 506) (Figs. 4A-5) to be configured such that at least part of the air flow entering the housing through the air inlet is obstructed at a distance from the liquid jet entering the housing through the liquid inlet (paras [0058-61], where angling the jets/ports away from the center of the annular formation as taught by Biberger will result in the flows therefrom being obstructed in a manner similar to that shown in instant Fig. 7C). It would have been obvious to an artisan before the effective filing date of the claimed invention to angle the air streams of De Kruijf away from the center of the annular formation as taught by Biberger, thus arriving at the air inlet being configured such that at least part of the air flow entering the housing through the air inlet is obstructed at a distance from the liquid jet entering the housing through the liquid inlet as claimed/disclosed (e.g. that looks similar to instant Fig. 7C), in order to provide the predictable result of sources of turbulence that do not directly impinge on the fluid jet and thus will not cause distortion of the fluid jet direction even if an air nozzle becomes clogged (the arrangement of De Kruijf depends on symmetrical, counterbalanced air flows intersecting head-on on the propagation path to ensure that the fluid jet continues to flow generally straight out of the mouthpiece), where said distortion would have been obviously be undesirable because it would cause the fluid jet to veer/be shot/pushed towards the opposite wall of the mouthpiece where condensation is more likely to result due to the impact of droplets with the wall and thus a full/complete dose to the patient would not be delivered to the patient and/or undesirable medicament buildup would be created on the wall/in the mouthpiece (De Kruijf para [0009]). 
Regarding claim 16, De Kruijf in view of Biberger teaches the aerosol generator according to claim 15, wherein De Kruijf further discloses wherein the air inlet comprises a first inlet guide (guiding the first air stream) for distributing a turbulence-generating air flow (FAS) and a second inlet guide (guiding the second air stream) for distributing a sheath air flow (SAS) (Fig. 4; para [0080]).  
Regarding claim 17, De Kruijf in view of Biberger teaches the aerosol generator according to claim 16, wherein De Kruijf further discloses wherein the first inlet guide comprises multiple orifices (first orifices FO) through which said turbulence-generating air flow is distributed into multiple air jets (Figs. 3-5; para [0080]).  
Regarding claim 18, De Kruijf in view of Biberger teaches the aerosol generator according to claim 17, wherein De Kruijf as modified by Biberger further teaches wherein the multiple air jets generate multiple sources of turbulence distributed in the housing, each source of turbulence located at least a distance from the liquid jet (see the discussion of claim 1 above in view of instant Fig. 7C).  
Regarding claim 19, De Kruijf in view of Biberger teaches the aerosol generator according to claim 17, wherein De Kruijf as modified by Biberger further teaches wherein the air jets are aligned in a direction offset from the liquid inlet (Biberger paras [0059] and [0061]).  
Regarding claim 20, De Kruijf in view of Biberger teaches the aerosol generator according to claim 17, wherein De Kruijf as modified by Biberger further teaches wherein each of said air jets is directed to be obstructed by collision with at least one other air jet at least at a distance from said liquid jet, such that a source of turbulence is generated offset from the liquid jet (see the discussion of claim 1 above in view of instant Fig. 7C).  
Regarding claim 21, De Kruijf in view of Biberger teaches the aerosol generator according to claim 17, wherein De Kruijf as modified by Biberger further teaches wherein each of said air jets is set to be obstructed by collision with a physical obstacle comprised in the housing at a distance from said liquid jet (see the discussion of claim 1 above in view of instant Fig. 7C, where, once the jets cross one another (without directly impinging on the liquid jet), their remnants will continue on until they collide with the side of the mouthpiece/aerosol chamber, which is at a distance from the liquid jet in the center).  
Regarding claim 22, De Kruijf in view of Biberger teaches the aerosol generator according to claim 17, wherein De Kruijf further discloses wherein the liquid jet is directed substantially orthogonally to an inlet plane, and wherein the first inlet guide is configured to direct the multiple air jets through the orifices at 0° angles relative to the inlet plane (Figs. 4 and 5B; para [0080]), and Biberger further teaches wherein the liquid jet is directed substantially orthogonally to an inlet plane, and wherein the first inlet guide is configured to direct the multiple air jets through the orifices at -30° to 30° angles relative to the inlet plane (Biberger paras [0059] and [0061]), such that [in the event that non-0° angles are recited] it would have been obvious to an artisan before the effective filing date of the claimed invention for the jets to be angled as taught Biberger, in order to adjust the desired degree of turbulence.
Regarding claim 24, De Kruijf in view of Biberger teaches the aerosol generator according to claim 22, wherein De Kruijf further discloses wherein the liquid jet is directed substantially along an axis, and wherein the multiple orifices of the first inlet guide are distributed in a plane parallel to the inlet plane (Figs. 4 and 5B; para [0080]).  
Regarding claim 25, De Kruijf in view of Biberger teaches the aerosol generator according to claim 15, wherein De Kruijf as modified by Biberger further teaches wherein the liquid jet only indirectly interacts with the turbulence-generating air flow via turbulence generated by the sources of turbulence (when De Kruijf is modified such that the air jets are arranged similar to instant Fig. 7C as taught by Biberger, this functionality is provided).  
Regarding claim 26, De Kruijf in view of Biberger teaches the aerosol generator according to claim 16, wherein De Kruijf further discloses wherein the second inlet guide comprises an orifice (second orifices SO) along an inner perimeter of the housing (Fig. 4), which orifice is configured to distribute a sheath air flow along an inner surface of the housing in a direction towards the aerosol outlet (Fig. 4; para [0080]).  
De Kruijf is silent regarding wherein said orifice is elongated. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and it would have been obvious to an artisan before the effective filing date of the claimed invention to modify De Kruijf such that the second orifices are elongated, in order to predictably distribute sheath gas evenly around the perimeter of the device using a minimal number of orifices for ease of manufacturing and/or cleaning and/or reduced likelihood of clogging (because fewer orifices would mean larger individual cross-sectional area).
Regarding claim 27, De Kruijf in view of Biberger teaches the aerosol generator according to claim 15, wherein De Kruijf further discloses wherein the liquid inlet is comprised by a nozzle having a micro-structured aperture configured to generate a liquid jet in the form of a Rayleigh droplet train from a pressurised liquid which is forced through said aperture (paras [0020] and [0080]).  
Regarding claim 28, De Kruijf in view of Biberger teaches the aerosol generator according to claim 27, wherein De Kruijf further discloses wherein the nozzle comprises multiple micro-structured apertures for generating multiple Rayleigh droplet trains (plurality of droplet trains, para [0080] in view of para [0020]).  
Regarding claim 29, De Kruijf in view of Biberger teaches the aerosol generator according to claim 15, wherein De Kruijf further discloses wherein the housing is arranged in a mouthpiece of an inhalation device (Fig. 4 in view of Fig. 5C; para [0030]) and wherein the turbulence-generating air flow and the sheath air flow are generated by a user inhaling air through the mouthpiece (Fig. 4 in view of para [0030]).
Regarding claim 31, De Kruijf in view of Biberger teaches the aerosol generator according to claim 29, wherein De Kruijf further discloses or teaches/would have rendered obvious to an artisan before the effective filing date of the claimed invention wherein the turbulence-generating air flow and the sheath air flow are generated by pressurised air actuated by a user (Fig. 4 in view of para [0030], where De Kruijf discloses using inhalation or pressure air for actuation, such that the aerosol generator is considered configured for either intended use; and where the combined use (although not supported by the instant specification) would have been obvious to an artisan before the effective filing date of the claimed invention in order to supplement a user’s inhalation in the event that they are not able to produce a sufficient underpressure for satisfactory operation of the device).
Regarding claim 32, De Kruijf discloses an aerosol generator (Fig. 4) for a medicament delivery device (abstract, para [0003]), the aerosol generator comprising: 
a housing (seen in Fig. 4) having an inlet part (to the right in Fig. 4); 
a nozzle (Rayleigh nozzle RN) configured to generate a liquid jet into the housing (Fig. 4; para [0080]), the nozzle being arranged on the inlet part of the housing (Fig. 4); and 
an air inlet (encompassing first and second air streams) configured to guide an air flow into the housing (Fig. 4; para [0080]); 
wherein the housing further has an aerosol outlet (the opening to the left in Fig. 4) configured to guide an aerosol, comprising liquid mixed with air, out of the housing (para [0080]); 
wherein the air inlet comprises multiple orifices (first orifices FO), the multiple orifices configured to distribute the air flow into multiple air jets (Figs. 3-5; para [0080]); 
wherein the each of said air jets is directed to collide with a) at least one other air jet.
De Kruijf is silent regarding wherein each of the air jets is directed to be obstructed (according to the special definition, see the Claim Interpretation section above) by the collision with at least one other air jet; or by b) a physical obstacle comprised in the housing at a distance from said liquid jet.  However, Biberger teaches that it was known in the art of turbulence inducing jets before the effective filing date of the claimed invention for an air inlet (jets 420/outlet ports 506) (Figs. 4A-5) to be configured such that at least part of the air flow entering the housing through the air inlet is obstructed by the collision with at least one other air jet (paras [0058-61], where angling the jets/ports away from the center of the annular formation as taught by Biberger will result in the flows therefrom being obstructed in a manner similar to that shown in instant Fig. 7C), and wherein said angled/offset arrangement will arrive at the air jets being directed to be obstructed by a physical obstacle comprised in the housing at a distance from said liquid jet because once the jets cross one another, their remnants will continue on until they collide with the side of the mouthpiece/aerosol chamber, which is at a distance from the liquid jet in the center. It would have been obvious to an artisan before the effective filing date of the claimed invention to angle the air streams of De Kruijf away from the center of the annular formation as taught by Biberger, thus arriving at each of the air jets being directed to be obstructed by the collision with at least one other air jet; or b) a physical obstacle comprised in the housing at a distance from said liquid jet as claimed/disclosed (e.g. that looks similar to instant Fig. 7C), in order to provide the predictable result of sources of turbulence that do not directly impinge on the fluid jet and thus will not cause distortion of the fluid jet direction even if an air nozzle becomes clogged (the arrangement of De Kruijf depends on symmetrical, counterbalanced air flows intersecting head-on on the propagation path to ensure that the fluid jet continues to flow generally straight out of the mouthpiece), where said distortion would have been obviously be undesirable because it would cause the fluid jet to veer/be shot/pushed towards the opposite wall of the mouthpiece where condensation is more likely to result due to the impact of droplets with the wall and thus a full/complete dose to the patient would not be delivered to the patient and/or undesirable medicament buildup would be created on the wall/in the mouthpiece (De Kruijf para [0009]). 
Regarding claim 33, De Kruijf in view of Biberger teaches the aerosol generator according to claim 32, wherein De Kruijf further discloses wherein the air inlet [further] comprises an orifice (second orifices SO) along an inner perimeter of the housing (Fig. 4), wherein the orifice is configured to distribute a sheath air flow along an inner surface of the housing in a direction towards the aerosol outlet (Fig. 4; para [0080]).  
De Kruijf is silent regarding wherein said orifice is elongated. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and it would have been obvious to an artisan before the effective filing date of the claimed invention to modify De Kruijf such that the second orifices are elongated, in order to predictably distribute sheath gas evenly around the perimeter of the device using a minimal number of orifices for ease of manufacturing and/or cleaning and/or reduced likelihood of clogging (because fewer orifices would mean larger individual cross-sectional area).
Regarding claim 34, De Kruijf in view of Biberger teaches the aerosol generator according to claim 32, wherein De Kruijf further discloses wherein the housing is arranged in a mouthpiece of an inhalation device (Fig. 4 in view of Fig. 5C; para [0030]); wherein the air flow is generated by pressurised air actuated by a user (Fig. 4 in view of para [0030]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over De Kruijf in view of Biberger, and further in view of Djupesland (US 2006/0096589 A1; hereinafter “Djupesland”).
Regarding claim 23, De Kruijf in view of Biberger teaches the aerosol generator according to claim 22, wherein De Kruijf further discloses wherein the liquid jet is directed substantially along an axis (Fig. 4 and 5B), but De Kruijf in view of Biberger is silent regarding wherein the multiple orifices of the first inlet guide are distributed along the axis. However, Djupesland teaches that it was known in the respiratory aerosol generation art before the effective filing date of the claimed invention for the orifices of multiple turbulence inducing jets (e.g. flowing through channels 111 in Fig. 6a-b) to be distributed along the axis along which droplets from a nozzle flow (Fig. 6b). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify De Kruijf in view of Biberger to include wherein the multiple orifices of the first inlet guide are distributed along the axis as taught by Djupesland, e.g. by providing multiple rings of jets spaced along the axis, in order to provide the expected result the droplet train experiencing turbulence over a larger distance, which would obviously promote additional breaking up of the droplets/formation of smaller aerosol particles for reaching deeper into the lungs (De Kruijf para [0007]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over De Kruijf in view of Biberger, and further in view of Giroux et al. (US 7,905,229 B2; hereinafter “Giroux”).
Regarding claim 30, De Kruijf in view of Biberger teaches the aerosol generator according to claim 15, but De Kruijf is silent regarding wherein the housing is arranged in an eyepiece of an eye spray device. However, Giroux demonstrates that it was well known in the medical aerosol generation art before the effective filing date of the claimed invention for the housing (housing 2+16) of a medical aerosol generator to either arranged in a mouthpiece (oral adapter 80) (Figs. 18-20) or arranged in an eyepiece (ocular adapter 48) of an eye spray device (Figs. 10-11), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of De Kruijf to be arranged in an eyepiece of an eye spray device as taught by Giroux, in order to provide the predictable result of tailoring the aerosol generator for delivery of an aerosol to the eye, for expanded use/greater potential marketability of the aerosol generator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding intersecting fluid streams around liquid jets: Binks (US 1,751,787); Binoche (US 4,055,300); Flournoy (US 3,923,251); Fritz et al. (US 5,344,078); Glessner (US 2,323,464); Jenkins (US 2,235,708); Snyder et al. (US 5,256,352). Additional references teaching physical obstructions in fluid streams: Valentin et al. (WO 2007/106686 A2); Martin (US 4,120,640); Partida (US 3,848,807); Matsunaga et al. (WO 2004/020111 A1); Wissink et al. (US 2009/0050137 A1; Fig. 21); Rich et al. (US 3,761,065); Armer et al. (US 5,954,047); Gabrio et al. (US 6,615,826 B1); Genosar et al. (US 6,367,471 B1); Goodall et al. (US 6,629,524 B1; Fig. 5); Haruch (US 4,899,937); Ritzau et al. (US 2,772,117; Fig. 6); Kakade (US 9,216,259 B2); Peterson et al. (WO 81/01186); Shimada (US 2009/0026291 A1; Figs. 3-4); De Kruijf et al. (NL 2023033 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785